Citation Nr: 0740305	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for dermatitis of the upper 
and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to August 
1966.  Documentation from the National Personnel Records 
Center provides that the veteran had no Vietnam service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence to VA and during a November 2007 hearing 
before the undersigned Veterans Law Judge, the veteran has 
contended that as a jet mechanic he was exposed to chemicals 
such as JP4 jet fuel, engine oil, hydraulic fluid and liquid 
nitrogen and that this resulted in a skin disability of the 
upper and lower extremities.  The Board finds credible that 
the veteran was exposed to chemicals and JP4 jet fuel as his 
DD 214 Form shows that he was a jet engine mechanic.  

The veteran's service medical records show that in January 
1963, he had a rash on the chest and arm for 3 to 4 days.  
The impression was pityriasis rosea.  A February 1966 
treatment notes p. rosea.  The veteran's August 1966 
separation report of medical history provides that the 
veteran indicated past or current skin diseases.  The 
physician's summary and elaboration section provides that the 
veteran had atopic dermatitis in 1966 that was treated with 
complete recovery and no complications or sequelae.  The 
report of the veteran's discharge medical examination 
provides that his skin was normal on clinical evaluation.  
The report also notes that the veteran had atopic dermatitis 
in 1966 that was treated with complete recovery and no 
complications or sequelae.

The veteran claims that he has a skin condition.  The Board 
finds that the veteran is competent to state whether he has 
problems with the skin.  The Board observes that the veteran 
has never been scheduled for a VA examination to determine 
whether any current skin disability found is related to the 
complaints in service or to any exposure to jet fuel or 
chemicals in service.  This should be accomplished prior to 
an adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
dermatology examination to determine the 
etiology of any current skin disability 
found.  All indicated tests should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner.  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any current skin 
disability found, including the 
likelihood that it was medically caused 
by any incident of service, including 
exposure to jet fuel or chemicals in 
service.  The examiner should also 
specifically state whether any skin 
disability found is related to the skin 
complaints or diagnosis noted in service.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


